First railway package (debate)
The next item is the report by Michael Cramer, on behalf of the Committee on Transport and Tourism, on the implementation of the first railway package
rapporteur. - (DE) Mr President, ladies and gentlemen, I should like to start by expressing my deep gratitude to the shadow rapporteurs for their cooperation on the first railway package.
Generally speaking, the first railway package can be described as a complete success. The opening of the networks in Europe to rail freight traffic has proved its worth. The countries who have done particularly well are those who prepared themselves for this early on rather than waiting until the networks were opened. For example, Germany has been able to increase rail freight traffic by 25% and the Netherlands by 42.5% since the opening of the networks, and the United Kingdom and Poland have managed to increase the proportion of freight transported by rail by 60% - albeit at a low level in the case of the United Kingdom. This benefits the environment, and it benefits transport in Europe.
The countries who did not prepare for this, and waited until the last moment, are not doing so well. For example, France, which did not open up its freight networks until the beginning of this year, saw a 28% decrease in rail freight traffic for the same period. Its volume of road freight traffic has increased - which hardly fits in with prevailing climate policy.
In my report, I also discuss the fact that the overall modal split has not changed - the reason for which being, of course, the absence of fair framework conditions between the different modes of transport. Our framework conditions are spectacularly unfair! Transport in Europe could also be described as too cheap, with only rail transport - which is environmentally friendly - being too expensive.
We also have unfair subsidy practice: approximately 95% of total EU cofinancing for transport is spent on road transport - not on rail transport, as is always called for and claimed in soapbox speeches. For this reason, I am delighted that the committee was able to agree that, in future, 40% of spending on transport should be channelled to the railways. It is unacceptable that our efforts should be counteracted by poor financing practice.
The unfair framework conditions also take the form of, inter alia, the imposition by the EU of mandatory rail tolls applying to all trains on all routes and having no upper limit, whilst road tolls do have an upper limit, are voluntary - the Member States can decide whether to levy them or not - and apply only on motorways and only to lorries above 12 tonnes. This is unfair competition, and must change if the railways are to have a chance.
For example, some of the new Member States are levying very high tolls on rail freight services. The eight highest track charges are levied in the new Member States. At the same time, these high tolls are used to subsidise passenger transport, which receives hardly any State subsidies or none at all, whilst road freight transport escapes with no charges. This is a model of how to move transport from the railways to the roads - exactly the opposite of what the competent Commissioner and the EU always claim to be aiming for.
We want fair competition; but this fair competition is not yet complete, as particularly those railway undertakings that do not have a long State tradition are frustrated time and again in Europe. They have complained, for example, that access to the network or to a favourable route cannot be granted because this route has already been allocated to the rail undertaking belonging to the dominant group, that their wishes cannot be met since points have previously been extended or passing loops dismantled by the State undertaking, that low-speed stretches of route (speed limits) have been ordered - for no good reason - in order to frustrate the wishes of the new rail freight operators, that route prices have been drastically increased when State railway undertakings have been sold to another undertaking, that cross-subsidisation is not being prevented, and that non-State undertakings often pay higher energy prices than group subsidiaries.
This shows that much remains to be done in spite of our success. After all, the overall modal split between road and rail in Europe has not improved, but actually worsened. One thing that can be said, however, is that the first railway package has halted the decline. If we are to improve the situation, we now need fair framework conditions for rail transport in Europe.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, I am delighted that the European Parliament has taken up the report by the Commission on the implementation of the first railway package of 3 May 2006, and I should like especially to thank Mr Cramer, the author of the report, for his very serious and solid work.
The challenge of European railway policy is to put in place a regulatory framework that encourages new investments and the provision of competitive transport services in a common railway area. The creation of this common railway area demands the full and correct transposition of Community provisions. In its report in 2006, the Commission identified the conditions to be met to take up the challenge: I will mention the most important of them.
Firstly, restructuring of the historic enterprises must be completed. It must be done while respecting conditions of separate accounting and of neutrality of the essential functions such as allocation of capacities and levying of charges. Secondly, the principles underlying the levying of charges for the use of railway infrastructure must be established taking into account the levying of charges for other modes of transport. That must be part of an overall strategy encouraging fair competition between modes and therefore sustainable development. Thirdly, the good functioning of the supervisory and safety bodies demands that these same bodies should be granted the necessary financial and human resources. These bodies must enjoy genuine independence.
The European Parliament largely takes up the priorities for action that have been identified by the Commission. These priorities put forward the conditions of intermodal and intramodal competition, as well as rules governing the separation between infrastructure and operation.
With regard to the conditions for intermodal competition, the Commission wishes to create a fair and balanced competitive framework. In your report, Mr Cramer, you mention fairer competition between modes of transport, particularly through internalisation of the external costs of road transport. At the time of the adoption of the Eurovignette directive, I made the commitment to submit, in June 2008, a methodology for the internalisation of external costs. Well, this commitment will be kept!
As for the conditions for intramodal competition, I support your position in favour of rapid deployment of the European signalling system European Rail Traffic Management System/European Train Control System (ERTMS/ETCS) and the reduction in the noise level of wagons. On this last point, that is, noise nuisance, I shall present a Commission communication on the measures to be taken.
We are in agreement also concerning infrastructures. This needs to be a priority in order to promote good performance of rail freight transport. In October, I shall propose to the Commission a communication on a rail network focussed on freight in Europe. This document will present a plan of action which will cover the main suggestions in your resolution.
Finally, I quite agree on the need for strict neutrality of the essential functions to realise the policy of market opening and the strengthening of competition. Your report describes the positive effects of opening up on the performance of rail freight in the Member States that have been the first to open the markets.
Finally, I should like to remind you that the Commission intends to do everything in its power so that Member States effectively implement the provisions of the railway packages. If necessary also, we shall start infringement proceedings. A European market can only develop if the regulatory framework is consistent over all European territory. Non-discriminatory access to services linked with rail transport, for example in the marshalling yards, is vital for the good functioning of the rail market. My services are also assessing options with a view to recasting the legislation of the first railway package on this point, which will lead us to a recasting of the European railway code next year.
That is what I wanted to say in reply to Mr Cramer, whom I thank once again. I wish, of course, to confirm to him that the intention of the Commission and of myself as the Commissioner is certainly to do everything so that the modal shift in favour of the railways is as substantial as possible in the years to come.
I shall now listen, Mr President, to the Members of Parliament with close attention, so that I can answer them at the end of the debate.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen. Mr Cramer, you already know that I have not always been enthused by your report in all respects - we do not need to discuss this fact today. The report lacks balance and practical relevance.
For example, it contains many provisions unrelated to the implementation of the first railway package in terms of content. Therefore, we - our coordinator Mr Jarzembowski and I - have tabled 20 amendments, only 11 of which involve the deletion of whole paragraphs. I was pleased with the outcome of the vote in the Committee on Transport and Tourism.
The important points are, firstly, the call for the Commission to take action, without delay, against Member States who have not implemented the first and second railway packages by the specified date. Secondly, we consider it important, with regard to the financing of the further development of the European transport routes, that support be given in particular to the 30 priority trans-European network projects. Unfortunately, the complete deletion of the paragraph headed 'Regulation of the separation between network and operation' could not be pushed through. I reject out of hand a limitation of the choice between the various organisational models. We need solid evidence. We need to know the advantages and disadvantages of such a separation. We still need flexibility for railway undertakings. That is why we have requested a split vote.
I should also like to say a few brief words about the problem of 'gigaliners': that is, ultra-long lorries of 60 tonnes and upwards. We cannot support Mr Cramer's amendment concerning these in tomorrow's vote on this report - which, after all, concerns the railway package. I do fully agree that goods belong on the railways, and thus my position may appear contradictory, but an amendment on gigaliners has no place in this report. We shall discuss this within the framework of the Ayala Sender report - when we shall also have time for the debate.
on behalf of the PSE Group. - (FR) Mr President, at a time when we are drawing up the statement for the first railway package, we have to recognise that we are still far short of the target. In spite of the progress achieved and particularly the fact of having stemmed a decline which seemed unavoidable, rail's modal share remains still too weak. It is all the more unfortunate because in these times of climate change the choice of rail sees its relevance confirmed every day by what is happening.
We know what the reasons are for this mixed statement: we have staked too much on opening up, the contributions of which cannot be denied, without worrying enough about the technical barriers, in particular the lack of interoperability, knowing that this ought to have accompanied the opening up gradually, instead of lagging further and further behind.
This situation is probably due to the fact that in general liberalising does not cost the Member States very much, while harmonisation is a different matter. Today at the very moment when we are at last beginning again to tackle the problems of interoperability, it therefore seems to me worrying that, under cover of co-modality, the objectives of modal shift towards rail, in particular, move into the background. Instead of revising the objectives downwards, we ought to have revised the intellectual as well as the financial means upwards.
I hope that this report will contribute therefore to reminding us of the way we have still to go in order to give back to rail the place it deserves.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, as you stressed before me, the object of the first package was to lay the foundations of an integrated European railway area and, by modernising the network, speed up the modal shift of freight traffic from road to rail, so as to reduce CO2 emissions and also, obviously, all the road congestion from which Europe is suffering. I wish to thank my colleague Mr Cramer for his own-initiative report which sets out a full assessment of the implementation of the first package, without omitting to underline nonetheless all the factors which affect the performance of rail and those which hold up the achievement of the objectives that we have set ourselves.
In the first place we should emphasise that the opening of the rail network, while maintaining a very high level of safety, has allowed a very significant increase in freight traffic at least throughout the European Union, and small rail undertakings have also been able to take an interest in niches considered unprofitable by the historic operators.
I am pleased that the report also places the emphasis on the current system of levying of charges for the use of railway infrastructure, which does not allow the setting up of fair competition between the different modes of freight transport. I think that it is essential today to achieve as rapidly as possible a harmonisation of user fees capped by sector which can better take into account the internalisation of external costs and which limits the exponential increase that we are witnessing currently.
I think also that it will be necessary to have more discussion about the Eurovignette directive, as this represented an advance that we must continue, and I am pleased that you have confirmed this evening, Commissioner, that discussions about this are planned from June 2008. I would like, moreover, Commissioner, the Commission to commit itself rapidly, with you, to a process of modernisation and development of intermodal infrastructures, mainly on the international corridors of Road Transport Telematics (RTT), through a European Rail Traffic Management System (ERTMS) equipment system and allowing a genuine junction with the port infrastructures on the one hand and river infrastructures on the other.
Finally, I would like the Commission to present recommendations with a view to financial stabilisation of the railways which, in my view, will have to take into account the reduction in debt from which some historic operators have benefited, in order to put all the rail transport actors on an equal footing.
on behalf of the UEN Group. - (LV) Mr President, Mr Barrot, first of all I would like to thank Mr Cramer for his report, even though it has, certainly, been assessed in highly contradictory ways. In my own brief comments I would like to touch on just one aspect - I was pleased to see that the report stressed that, despite the liberalisation of the rail freight transport market, the European Union's border states, such as the Baltic States, in reality depend on freight customers, and in our case this usually means Russia. If Russia, however, chooses to work with a rail monopoly company, then it is relatively difficult for us to discern a real impact arising from the introduction of this first package of rail legislation. I think, therefore, that this issue needs to be discussed further with Russia, with other potential aspects in mind also, and this is particularly true in view of the announcement by Mr Ivanov, Russia's vice-premier, concerning moving the flow of container freight to Russian ports alone. Thank you.
on behalf of the GUE/NGL Group. - (NL) Mr President, for many years, everyone has been saying that, in relation to the transport of goods in all European countries, rail is losing the battle. The same applies even to cross-border, long-distance transport. The railway system is suitable for mass transport and, in some cases, special goods lines have been built for this purpose, mainly in and around industrial areas in Germany. Similarly, the recently opened Betuwe line in the Netherlands, which forms part of freight corridor No 1 from Rotterdam to Genoa via Germany and Switzerland, is a special line of this kind which is totally unsuited for the transport of passengers.
Despite this favourable starting position for rail, the proportion of goods transported by rail has decreased and, in some cases, even the volume is declining. Much of this transport has been taken over by the lorry, and the huge increase in the volume of goods is largely being handled by motorway, as a result of which these are increasingly becoming congested.
This shift is, to a considerable extent, related to infrastructure. Before, rail boasted a very intricate network, opening up both villages in the countryside and ports and factories in the cities. Apart from goods lines, there were also container stations where goods carriages came together and were redistributed across different trains. As many companies had their own connections to the railway network, goods carriages were able to shuttle directly between a harbour quay and a remote company without any interim transhipment of goods. Everything people want to achieve these days using multi-modal systems was already in place then. Unfortunately, the governments have decided to shrink the railway network, because it is deemed loss-making. Many small railway lines have been discontinued and many connections to companies have disappeared. Billions have been invested, on the other hand, in extending the space-guzzling motorway network.
In many cases, door-to-door goods transport is only possible by lorry these days. It is indispensable for pick-up and delivery, and it seems the easiest option then to use the motorways for the much longer, in-between section as well. If the company connections and container stations were restored, this could make a considerable contribution to reinstating goods transport by rail.
The first railway package is partly based on the assumption that rail transport should adopt the working methods of transport by road and air. In this case, it is international companies that arrange cross-border transport from beginning to end, and this is the most attractive option for those people with a transport requirement. My group has always pointed out that this is not the only possible solution. There is an alternative, namely better cooperation between national railway companies. They should not see each other as competitors, but as partners in a comprehensive European railway network. It is precisely by encouraging them to enter into competition with each other that cooperation runs less smoothly. To date, we have not yet seen any positive results in respect of the course taken. The free market is often not a solution to a problem, but its very cause.
The rapporteur is right in always arguing in favour of the new standard safety system, European Rail Traffic Management System (ERTMS). We see eye to eye with him on this. We also notice that the launch of this system is far less swift than had been expected and that, alongside the new system, a second old system should remain in place. Thanks to the average low speed in freight transport, ERTMS makes for fewer problems compared to the high-speed lines for passenger transport.
Finally, we share Mr Cramer's view that transport by air and road are kept artificially cheap and that transport by rail is kept artificially dear. If we do not change this in any way, the least environmentally friendly mode of transport will continue to prevail.
(DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, that was interesting: Mr Meijer virtually recreating ancient railway history before our eyes. He, too, should have perceived the very idea of laying railway tracks from one village to another for freight transport as being as slow as it is unrealistic.
Mr Cramer, nor can I share your simplistic demonising of the lorry. After all, lorry operators pay corporation tax, vehicle tax, petroleum tax and tolls - and so the assertion that lorries drive for free and competition is distorted is simply unrealistic. I fully share your view that it is not right for Poland's Ministry of Finance to charge excessively high route prices - but that is an issue for the Polish Government, not European legislation, to deal with. We should perhaps remind the Polish Government that route prices are intended to promote rail transport rather than to reform the Polish budget situation - but this has absolutely nothing to do with the lorry.
Mr President, I should like to ask you to ensure speedy implementation of the second railway package, too, by all Member States. After all, we pushed through the requirement that networks must have been opened up to the national and cross-border movement of goods by 1 January of this year, and I see this as a great opportunity to help European markets operate across borders.
I should like to discuss one of the points the Commissioner raised, and I would ask him to elaborate on this. He said that the Commission is willing to help reduce the noise caused by rail trucks, and announced a communication on this. What I should like to know is when he plans to present this communication. Does he believe that this will put greater focus on European aspects, or will it open up possibilities for the granting of aid at national level? Noise pollution - for example, from trains passing through residential areas at night - is unacceptable in cities, in particular. If the Commissioner is prepared to provide help with this, we would be very grateful.
(PL) Mr President, Mr Cramer's report on the implementation of the first railway package shows the difficulties and problems it faces. If railway transport develops and runs properly, it can result in more people and goods being carried, thereby taking the burden off road transportation and cutting CO2 emissions. Rapid passenger transport can also compete with local airlines and coach services. Interlinking rail, road and water transport can reduce its costs and increase the efficiency of the economy.
In implementing this package, we should pay particular attention to supporting railway projects, particularly in countries that lack the funding to expand and upgrade their railway network and infrastructure, supporting all activities relating to the exchange of good practice, including for establishing flexible and competitive modes of operation for railway companies, monitoring and removing organisational, administrative and financial barriers to the development of transport, and support for the railways taking over a portion of international road haulage operations.
I would like to thank Mr Cramer for his necessary and insightful report.
(PT) The report being debated today contains aspects that reflect the demands of the large private interests that lie behind the liberalisation and privatisation of public rail transport services promoted by the European Union, which we reject.
Our view is that the report should, instead, denounce the dismemberment in EU countries of public services and public companies, the closure of branch lines and stations, service reductions and cuts in the number of trains, the brutal reduction in the number of rail workers, and the increase in precarious work in this sector. We also believe that the report should, in other respects, fight for the promotion of public rail services through the existence of strong public companies with all their merits, with effective management to ensure high-quality services and high safety standards; for a guaranteed, high-quality, high-capacity, comfortable public rail service with affordable fares, fully meeting the needs of passenger mobility and goods transport; and for job security for the workers in the sector, promoting their inclusion in the companies' senior management teams, enhancing careers and wages and ensuring continued training.
Vice-President of the Commission. (FR) Mr President, I thank each of the speakers for the wise observations they have shared with me.
Nonetheless, I shall say a few words on a point which, to my surprise, has not really received the attention of the European Parliament. It is about the separation between the management of the rail infrastructure and the provision of transport services. It is, in fact, this separation which makes it possible to give to competition its full scope. We have to ensure non-discriminatory access to facilitate the entry into the market of new entrants. That is a very important point.
I should like to answer some questions. In talking about co-modality, our goal was simply to explain that rail transport, which is indisputably the best solution over long distances, must be able to be completed by local transport which, in certain cases, can only be provided, as Mr Jarzembowski has said, by road. Therefore, the idea is not to take something away from rail but on the contrary to allow it to have its rightful place. Oh yes, it is very clear! I am speaking in particular to Mr Navarro: one must make no mistake about the intention. The intention is really to make a success of this modal shift, which is very important to me, as it is to you. I must say also that what we are doing, be it about financing infrastructures across trans-European networks or interoperability, which the European Rail Traffic Management System and European Train Control System is going to make possible for us, or the cross-acceptance of rolling stock or the promotion of freight traffic on European corridors, all these achievements seek to obtain the most substantial modal shift possible. I think that, on this point, our approach presents no ambiguity.
Mrs Griesbeck, I would like to confirm the Commission's intention to present guidelines on state aid in the rail sector before the end of the year. I should also like to confirm to Mr Jarzembowski that the communication on the noise of carriages is planned for the autumn of this year. I cannot say any more about it for the time being; we are in the process of working on it.
There are certainly other questions which deserve an answer. I would like you to know, in any case, that I really have listened with close attention to all that has been said by each of you. I consider for my part that the work carried out by Mr Cramer and his committee is enlightening for the Commission. I should like to repeat again that what we want are fair intermodal and intramodal conditions of competition which make it possible effectively to develop this modal shift to which, I repeat again once more, we are very committed, particularly for reasons of environment and relief of congestion on our road network.
For all the reasons that you can imagine, we have more need than ever of the railway. I must say that, each day, I work towards this with much determination. I have moreover realised that, with the opening of Betuwe in the Netherlands, a willingness is really establishing itself in Europe with a view to giving rail its rightful place; and indeed, if in certain cases, problems of charging arise, it is incumbent upon the Member States to accept their responsibilities. This modal shift is a real priority cause in Europe. It is necessary also that governments accept making it their priority.
The debate is closed.
The vote will take place on Wednesday 11 July 2007.